— Appeal by the defendant from a resentence of the Supreme Court, Nassau County (Jaeger, J.), imposed April 9, 2009, which, upon his conviction of attempted robbery in the first degree and assault in the first degree, upon his plea of guilty, imposed a five-year period of postrelease supervision, in addition to the determinate terms of imprisonment previously imposed on April 6, 2001.
Ordered that the resentence is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Fisher, J.P., Dillon, Balkin, Chambers and Sgroi, JJ., concur.